 1 Joe Angelo (Bar No. 268542)
     jangelo@gajplaw.com                                              JS-6
 2 Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
     Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
     Joseph Kosch
 6

 7
                           UNITED STATES DISTRICT COURT
 8
          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 9

10
     JOSEPH KOSCH,                               Case No.: 2:19-cv-08982-RGK-AS
11

12
                  Plaintiff,
                                                 [PROPOSED] ORDER
13         vs.
14 EXPERIAN INFORMATION
     SOLUTIONS, INC., et. al.
15           Defendants.
16

17
                                  [PROPOSED] ORDER
18
           Pursuant to the stipulation of the Parties, CitiMortgage, Inc. is dismissed with
19
     prejudice and each party shall bear its own attorneys’ fees and costs.
20

21
           IT IS SO ORDERED.
22

23
     DATED: March 13, 2020
24                                          Hon. R. Gary Klausner
                                            UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                1
                                        [PROPOSED] ORDER
